DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2020 and 06/14/2022 are being considered by the examiner.

Response to Arguments
Applicant’s argument on 06/13/2022 has been fully considered and is persuasive.  Therefore, the restriction has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US. Pub. No. 2018/0232120, hereinafter “Son”).
As to claim 1, (Original) Son discloses a user-wearable device [figure 7, wearable device “500”] comprising:
a first housing section [figure 8, first housing section comprising a roller “C”] comprising a roller;
a second housing section [figure 8, second housing section comprising an anchor “F”] comprising an anchor; and
an extendable display [figures 7-8, extendable display “530” spooled around the roller with first end attached to the roller and the second end attached to the anchor] spooled around the roller and comprising a first end attached to the roller and a second end attached to the anchor;
wherein separating the first housing section from the second housing section causes the extendable display to unspool from the roller and span the gap between the first housing section and the second housing section [figure 7, separating the first housing section from the second housing section to have the extendable display “B” to unspool from the roller and span the gap in between].
As to claim 5, (Original) Son discloses the user-wearable device of claim 1, further comprising: 
a device band [figures 7-8, device band of “500” comprising an attachment track] that comprises an attachment track; and 
a movement mechanism [figures 7-8, a movement mechanism between the two housings] attached to the second housing section; 
wherein an interaction between the movement mechanism and the attachment track causes the second housing section to separate from the first housing section [figures 7-8, an interaction to cause the separation between the two housings].
As to claim 7, (Original) Son discloses the user-wearable device of claim 1, wherein the roller is attached to a spring that causes the roller to retract the display [figure 8, the roller is attached to a spring that retract the display “530”, paragraph 278].
As to claim 8, (Original) Son discloses the user-wearable device of claim 1, wherein the user-wearable device comprises a smartwatch [figures 7-8, smartwatch, paragraph 171, the wearable device includes a smart watch].
As to claim 9, (Original) Son discloses the user-wearable device of claim 1, wherein the first housing section comprises an external display [figures 7-8, the first housing section comprises an external display “A”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Chu et al. (US. Pub. No. 2017/0278436, hereinafter “Chu”).
As to claim 2, (Original) Son discloses the user-wearable device of claim 1, further comprising a device band [figures 7-8, device band of “500”].
Son does not disclose a first locking mechanism;
wherein the second housing section comprises a second locking mechanism, and wherein an interaction between the first locking mechanism and second locking mechanism prevents the extendable display from freely spooling onto the roller.
Chu teaches a display device [abstract, rollable display device] comprising a first locking mechanism [figure 2, one magnetic member “301”];
wherein a second section comprises a second locking mechanism [figure 2, one groove “400” on “4”], and wherein an interaction between the first locking mechanism and second locking mechanism prevents the extendable display from freely spooling onto the roller [figure 2, the interaction between “301” and “400” prevents the extendable display “3” from freely spooling onto the roller “2”, paragraph 27].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to comprise a first locking mechanism; wherein a second housing section comprises a second locking mechanism, and wherein an interaction between the first locking mechanism and second locking mechanism prevents the extendable display from freely spooling onto the roller, as taught by Chu, in order to maintain relative positional relationship between the flexible display screen and the holder when the flexible display screen is expanded (Chu, abstract).
 As to claim 3, (Original) Son, as modified by Chu, discloses the user-wearable device of claim 2, wherein the first locking mechanism and second locking mechanism comprise magnetic locks [Chu, abstract, the first locking element and the second locking element are magnetically connected]. In addition, the same rationale is used as in rejection for claim 2. 
As to claim 4, (Original) Son, as modified by Chu, discloses the user-wearable device of claim 1, further comprising:  
a device band comprising a third locking mechanism [Chu, figure 2, another one of “301”]; 
wherein the second housing comprises the second locking mechanism, and wherein an interaction between the third locking mechanism and second locking mechanism prevents the extendable display from freely unspooling from the roller [Chu, figure 2, another one of “301” can interact with “400” to main the positional relationship from freely unspooling]. In addition, the same rationale is used as in rejection for claim 2.
As to claim 10, (Original) Son discloses a user-wearable device [figure 7, wearable device “500”] comprising: 
a device band [figure 7 device band of “500”];
a housing section [figures 7-8, housing section connected to the band] connected to the device band, the housing section comprising: 
a roller [figure 8, roller of “C”]; 
an extendable display [figure 8, extendable display “530” spooled around the roller with first end attached to the roller] spooled around the roller and comprising a first end attached to the roller; 
an anchor [figure 8, anchor “F” attached to the second end of “530”, “F” is located outside the housing] attached to a second end of the extendable display, wherein the anchor is located outside the housing section; and 
wherein separating the anchor from the housing section causes the extendable display to unspool from the roller and extend out of the housing section.
Son does not disclose a locking mechanism attached to the anchor. 
Chu teaches a display device [abstract, rollable display device] comprising a locking mechanism attached to an anchor [figure 2, a locking mechanism attached to base substrate of “3”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to comprise a locking mechanism attached to an anchor, as taught by Chu, in order to maintain relative positional relationship between the flexible display screen and the holder when the flexible display screen is expanded (Chu, abstract).
As to claim 11, (Original) Son, as modified by Chu, discloses the user-wearable device of claim 10, wherein the locking mechanism comprises a locking knob [Chu, figure 2, locking knob “301”]. In addition, the same rationale is used as in rejection for claim 10.
As to claim 12, (Original) Son, as modified by Chu, discloses the user-wearable device of claim 11, wherein the device band comprises a locking hole [Chu, figure 2, band “4” comprises locking hole “400”], and wherein an interaction between the locking hole and the locking knob prevents the extendable display from freely spooling onto the roller [Chu, figure 2, interaction between “301” and “400” prevent the extendable display from freely spooling onto the roller, paragraph 27].
As to claim 13, (Original) Son, as modified by Chu, discloses the user-wearable device of claim 10, wherein the housing section comprises an external display [Son, figures 7-8, the first housing section comprises an external display “A”].
As to claim 14, (Original) Son, as modified by Chu, discloses the user-wearable device of claim 10, wherein the user-wearable device comprises a biometric monitor [Son, paragraph 58, a chemical sensor (i.e., an electronic nose, a health care sensor, a biometric sensor, and the like)].
Claim(s) 6, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee et al. (US. Pub. No. 2018/0376603, hereinafter “Lee”).
As to claim 6, (Original) Son discloses the user-wearable device of claim 1.
Son does not disclose wherein the anchor comprises a second roller.
Lee teaches a display device [abstract, a flexible display] comprising a first housing section comprising a roller [figure 20, first housing section “200” comprises a roller “300”]; a second housing section comprising a second roller [figure 20, second housing section “200’” comprises a roller “300’”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to comprise a first housing section comprising a roller; a second housing section comprising a second roller, as taught by Lee, in order to ensure the widest image display area (Lee, paragraph 160).
As to claim 15, (Original) Son discloses a user-wearable device [figure 7, wearable device “500”] comprising:
a first housing section [figure 8, first housing section comprising a roller “C”] comprising:
a first roller [figure 8, roller “C”]; and 
a first movement mechanism [figure 8, sliding movement]; 
a second housing section [figure 8, second housing section comprising “F”] comprising: 
a second movement mechanism [figures 7-8, sliding movement]; 
a device band [figures 7-8, device band of “500”] comprising: 
an attachment track [figures 7-8, attachment track of “500”]; 
an extendable display [figures 7-8, extendable display “530” spooled around the roller “C” and handle “F”] spooled around the first roller and a handle, the extendable display comprising: 
a first end connected to the first roller [figures 7-8, first end of “530” connected to “C”]; and 
a second end connected to the handle [figures 7-8, second end of “530” connected to “F”]; 
wherein the first movement mechanism interacts with the attachment track to cause the first housing section to orbit along the attachment track [figures 7-8, the sliding movement interacts with the attachment track to extend the display B]; 
wherein the second movement mechanism interacts with the attachment track to cause the second housing section to orbit along the attachment track [figures 7-8, the sliding movement interacts with the attachment track to extend the display B]; and 
wherein the first housing section and second housing section separating from each other causes the extendable display to unspool from the first and second roller and span the gap between the first housing section and the second housing section [figure 7, separating the first housing section from the second housing section to have the extendable display “B” to unspool from the roller and span the gap in between].
Son does not disclose a second roller; and 
an extendable display spooled around the first roller and second roller,
a second end connected to the second roller. 
Lee teaches a display device [abstract, a flexible display] comprising a first housing section comprising a roller [figure 20, first housing section “200” comprises a roller “300”]; a second housing section comprising a second roller [figure 20, second housing section “200’” comprises a roller “300’”];
an extendable display spooled around the first roller and second roller [figure 20, flexible display “310” spooled around “300” and “300’”];
a first end connected to the first roller [figure 20, first end of “310” connected to “300”]; and
a second end connected to the second roller [figure 20, second end of “310” connected to “300’”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to comprise a first housing section comprising a roller; a second housing section comprising a second roller; an extendable display spooled around the first roller and second roller, a second end connected to the second roller, as taught by Lee, in order to ensure the widest image display area (Lee, paragraph 160).
As to claim 16, (Original) Son, as modified by Lee, discloses the user-wearable device of claim 15, wherein the first movement mechanism is configured to prevent the first housing section from freely moving in the attachment track [Son, figure 9, different rolled-up states, rolled-up state, half-unrolled state and fully-unrolled state].
As to claim 20, (Original) Son, as modified by Lee, discloses the user-wearable device of claim 15, wherein the user-wearable device is a smartwatch [Son, figures 7-8, smartwatch, paragraph 171, the wearable device includes a smart watch].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee, as applied to claim 15 above, further in view of Yu et al. (US. Pub. No. 2021/0022258, hereinafter “Yu”).
As to claim 17, (Original) Son, as modified by Lee, discloses the user-wearable device of claim 15.
Son, as modified by Lee, does not disclose a first locking magnet embedded within the device band; and 
a second locking magnet connected to the first housing section; 
wherein the first locking magnet and second locking magnet interact to prevent the first housing mechanism from freely moving in the attachment track.
Yu teaches a display device comprising a first locking magnet embedded [figure 4, magnet “130”] within a device band; and
a second locking magnet [figure 4, “140” of housing “110”] connected to a first housing section; 
wherein the first locking magnet and second locking magnet interact to prevent the first housing mechanism from freely moving in an attachment track [paragraph 5, to avoid the change in the location where the flexible display panel bends].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to a first locking magnet embedded within a device band; and a second locking magnet connected to the first housing section; wherein the first locking magnet and second locking magnet interact to prevent the first housing mechanism from freely moving in the attachment track, as taught by Yu, in order to decrease the thickness of the bezel of the body, to avoid abrasion of the side margins of the display panel, and also to avoid the change in the location where the display panel bends (Yu, paragraph 5).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee, as applied to claim 15 above, further in view of Yu, further in view of Chu.
As to claim 18, (Original) Son, as modified by Lee and Yu discloses the user-wearable device of claim 17, wherein the first locking magnet is a magnet [Yu, figure 8A, magnet “130”, paragraph 36] and the second locking magnet is an electromagnet [Yu, figure 8A, electromagnet “140”, paragraph 36].
Son, as modified by Lee and Yu does not expressly disclose the first locking magnet is a permanent magnet.
Chu teaches a display device wherein a locking magnet is a permanent magnet [paragraph 35, the magnetic members may comprise permanent magnets].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to use the first locking magnet with permanent magnet, as taught by Chu, since it is a simple substitution of one known element for another to obtain predictable results.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee, as applied to claim 15 above, further in view of Choi et al. (US. Pub. No. 2010/0056222, hereinafter “Choi”).
As to claim 19, (Original) Son, as modified by Lee, discloses the user-wearable device of claim 15, further comprising: 
a first external display located on the first housing section [Son, figures 7-8, external display “A” on the first housing section]. 
Son, as modified by Lee, does not disclose a second external display located on the second housing section.
Choi teaches a display device [figure 4, “100”] comprising a first external display [figures 4 and 15, first external display “136” located on a first housing section] located on a first housing section; and 
a second external display located on a second housing section [figures 4 and 15, second external display “135” located on a second housing section].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the user-wearable device of Son to comprise a second external display located on the second housing section, as taught by Choi, in order to permit a relative increase in viewable portion of the display area in the closed position (Choi, paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622